Case 2:16-cr-20291-NGE-EAS ECF No. 44-1, PageID.933 Filed 10/27/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                  Plaintiff,               Cr. No. 16-20291
      v.
                                           Hon. Nancy G. Edmunds

ISAAC JAMES HARGROVE,

                  Defendant.
                                     /


                               INDEX OF EXHIBITS



   Exhibit                               Description

      H        Medical Records (SEALED)

       I       Edelman Affidavit regarding Diabetes
